Pannell, Judge,
concurring specially. I concur in the judgment of reversal, but I cannot concur in the last statement in the opinion, to wit: “Although no objection was made to the charge as given, the case is reversed under the provisions of Code Ann. § 70-207 (c) (Ga. L. 1968, pp. 1072, 1078).”
Section 9 of the amendment of 1968 (Ga. L. 1968, pp. 1072, 1078) repealed Section 17 of the Act of 1965 as amended and enacted in lieu thereof a new Section 17 which specifically states: “The provisions of this section shall not apply in criminal cases.” Accordingly, the failure to object to the charge as given does not constitute a waiver of the right to enumerate error on a charge, nor does it preclude this court from considering the same unless it can be considered under. Paragraph (c) of said section. We may now, in criminal cases, consider an enumeration of error on a charge properly before us whether or not it might constitute a substantial error under Paragraph (c). And since there is in this case a motion for new trial assigning error on the charge, which was overruled, and the overruling of which is enumerated as error, the enumeration of error is properly before us and it is not necessary that we resort to the provision of Paragraph (c), as applied by the Supreme Court in Tiller v. State, 224 Ga. 645 (164 SE2d 137), in order to be able to pass upon the enumeration of error. My prime reason for this special concurrence is that the majority opinion might lead readers of this opinion into construing this case as holding that Section 17 (a) of the Appellate Practice Act as re-enacted by the amendment of 1968 applies to criminal cases when, by its express terms, it does not.